SUPPLEMENTAL OPINION ON DENIAL OF REHEARING NOVEMBER 13, 1989 Darrell Hickman, Justice. The appellants point out that we have applied a statute, Ark. Code Ann. § 27-16-702 (Supp. 1987), which was not in effect at the time Volpert obtained his driver’s license. They are correct, but our holding is not changed. We should have applied Ark. Code Ann. § 27-16-702 (1987) which reads as follows: The original application of any person under the age of eighteen (18) years for an instruction permit or operator’s license shall be signed and verified before a person authorized to administer oaths by both the father and mother of applicant, if both are living and have custody of him, or in the event neither parent is living, then by the person or guardian having custody or by an employer of the minor, or in the event there is no guardian or employer, then by any other responsible person who is willing to assume the obligations imposed under this chapter upon a person signing the application of a minor. This law provided, as does the amended version, that only if neither parent is living is anyone else required or authorized to sign the application. Since Volpert’s mother and father were living at the time he applied for his license, Volpert’s stepfather was not required or authorized to sign the application.